DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 2-6, filed 7/18/2022, with respect to USC 103 have been fully considered and are persuasive.  The rejection of claims 1-22 has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Para. 1 of the Specification is amended as:
This application is a Continuation of U.S. Patent Application No. 15/620,346, (published as U.S. Patent Publication No. 20 17/0354365) filed June 12, 2017, now Patent No. 10,463,295, which claims the benefit of the filing date of U.S. Provisional Application No. 62/349,504, filed June 13, 2016, the entire content of both of which is incorporated herein by reference.
Allowable Subject Matter
Claims 1-22 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-22 are allowable over the prior art because the Examiner found that none of the cited prior art disclosed the processing circuitry configured for each of a plurality of periods as a current period of the plurality of periods to determine a different metric for the current period between a value of the patient parameter determined for a current period and value of the patient parameter determined for an immediately preceding period of the plurality of period and compare the difference metrics for the current period to difference metrics determined for N periods of the plurality of periods that precede the current period wherein N is an integer constant in combination with the rest of the claim elements.
The Examiner found closest prior art was Ong (US 8932220) which discloses HRV for current periods but does not compare over the other N periods that precede that current period.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792